Citation Nr: 0709877	
Decision Date: 04/05/07    Archive Date: 04/16/07

DOCKET NO.  05-06 371	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Milwaukee, Wisconsin


THE ISSUE

Entitlement to service connection for left ear hearing loss.


REPRESENTATION

Appellant represented by:	Wisconsin Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

David A. Brenningmeyer, Counsel




INTRODUCTION

The veteran served on active duty from June 1973 to June 
1977.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a March 2003 decision by the RO.


FINDINGS OF FACT

1.  The veteran's left ear hearing loss cannot be attributed 
to any injury, disease, or event during active military 
service.

2.  Sensorineural hearing loss of the left ear is not shown 
to have been diagnosed or otherwise manifested during the 
one-year period following the veteran's separation from 
active service.


CONCLUSION OF LAW

The veteran does not have a left ear hearing loss that is the 
result of disease or injury incurred in or aggravated by 
active military service; sensorineural hearing loss of the 
left ear may not be presumed to have been incurred or 
aggravated therein.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.303, 3.307, 3.309, 
3.385 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran seeks to establish service connection for left 
ear hearing loss.  He says that he served as a helicopter 
crewman in service, that he accumulated 929 hours of flight 
time in that capacity, and that his position in the aircraft 
was such that his left ear was closest to the engine.  He 
acknowledges that he used ear protection in service, but 
believes that he nevertheless had sufficient, prolonged 
exposure to noise during service, both in helicopters and 
otherwise, so as to have had an adverse impact on his left 
ear auditory acuity.  He reports a history of post-service 
involvement in recreational shooting, but otherwise denies 
prolonged exposure to noise outside of service.  He believes 
that the current difficulties with his left ear can be 
attributed to in-service acoustic trauma.

I.  Preliminary Considerations

On November 9, 2000, the President signed into the law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2005)).  The VCAA imposes obligations on VA in terms of its 
duty to notify and assist claimants.

A.  The Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim. 38 U.S.C.A. § 5103(a) (West 2002 & 
Supp. 2005); 38 C.F.R. § 3.159(b) (2006); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; and (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in his possession that pertains to the claim in 
accordance with 38 C.F.R. § 3.159(b)(1).  Pelegrini v. 
Principi, 18 Vet. App. 112, 121 (2004).

The United States Court of Appeals for Veterans Claims has 
held that the VCAA notice requirements apply generally to all 
five elements of a service connection claim; namely, (1) 
veteran status, (2) existence of a disability, (3) a 
connection between the veteran's service and the disability, 
(4) degree of disability, and (5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  
Ordinarily, notice with respect to each of these elements 
must be provided to the claimant prior to the initial 
unfavorable decision by the agency of original jurisdiction.  
Id.

In the present case, the Board finds that VA has satisfied 
its duty to notify.  By way of a VCAA notice letter sent to 
the veteran in September 2002-prior to the initial 
adjudication of his claim-the RO informed the veteran of the 
information and evidence required to substantiate his claim 
for service connection, including evidence of a relationship 
between his current disability and an injury, disease, or 
event in service.  He was notified of his and VA's respective 
duties for obtaining the information and evidence, and was 
invited to submit additional evidence in support of his 
claim.

The Board acknowledges that the aforementioned letter did not 
contain any notice with respect to how a rating and/or 
effective date would be assigned if service connection was 
established.  Although notice of those matters was later 
provided to the veteran in April 2006, that notice was 
untimely, inasmuch as it was sent to the veteran after the 
initial adjudication of his claim, without subsequent 
readjudication.  See, e.g., Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006).  The Board notes, however, that no 
questions with respect to rating and/or effective date are 
currently before the Board on appeal.  Indeed, as set forth 
below, the Board has determined that the veteran's claim for 
service connection must be denied.  Consequently, no rating 
or effective date will be assigned as a matter of law.  Under 
the circumstances, the Board finds that the purpose of the 
notice requirement has been satisfied, as it pertains to the 
issue currently in question.  No further corrective action is 
necessary.

B.  The Duty to Assist

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159(c), (d) (2006).  This "duty to assist" contemplates 
that VA will help a claimant obtain records relevant to his 
claim, whether or not the records are in Federal custody, and 
that VA will provide a medical examination and/or opinion 
when necessary to make a decision on a claim.  38 U.S.C.A. 
§ 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2006).

In the present case, the Board finds that the duty to assist 
has been fulfilled.  The veteran has been afforded a VA 
examination, and two medical opinions have been obtained as 
to the likelihood that his left ear hearing loss can be 
attributed to his period of active military duty.  His 
service medical records have also been obtained, as have 
records of private examination, and he has not identified, 
and/or provided releases for, any other relevant evidence 
that exists and can be procured.  No further development 
action is necessary.

II.  The Merits of the Veteran's Claim

Under applicable law, service connection is generally 
warranted where the evidence of record establishes that a 
particular injury or disease resulting in disability was 
incurred in the line of duty in the active military service 
or, if pre-existing such service, was aggravated thereby.  38 
U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) 
(2006).  Generally, in order to prove service connection, 
there must be (1) medical evidence of a current disability, 
(2) medical evidence, or in certain circumstances lay 
testimony, of in-service incurrence or aggravation of an 
injury or disease, and (3) medical evidence of a nexus, or 
link, between the current disability and the in-service 
disease or injury.  See, e.g., Pond v. West, 12 Vet. App. 
341, 346 (1999).  However, if an organic disease of the 
nervous system-such as sensorineural hearing loss-becomes 
manifest to a degree of 10 percent or more during the one-
year period following a veteran's separation from active 
service, the condition may be presumed to have been incurred 
in service, notwithstanding that there is no in-service 
record of the disorder.  38 C.F.R. §§ 3.307, 3.309 (2006).

In the present case, the veteran's service records show that 
he served as an air crewman.  However, his service medical 
records are completely devoid of any reference to hearing 
loss, to include on multiple audiometric examinations in 
January 1973, July 1973, August 1974, August 1975, September 
1976, and May 1977.  On the latter occasion, when he was 
examined for service separation, it was noted that he had 
hearing protectors (ear plugs) and that he used them.

After service, the veteran was involved in some degree of 
recreational shooting.  The earliest objective evidence of a 
cognizable left ear hearing impairment consists of a private 
medical report, dated in June 2002, from All About Hearing, 
LLC, which shows, among other things, that the veteran was 
found to have a puretone threshold of 45 decibels in the left 
ear at 4000 Hertz (Hz) on testing in April 2002.  See 
38 C.F.R. § 3.385 (2006) (indicating that, for VA purposes, 
impaired hearing is considered to be a disability only if the 
auditory threshold at 500, 1000, 2000, 3000, and/or 4000 
Hertz is 40 decibels or greater; or if the auditory 
thresholds for at least three of those frequencies is 
26 decibels or greater; or if speech recognition scores using 
the Maryland CNC test are less than 94 percent).  The private 
examiner, Richard A. Marmor, noted the veteran's report that 
he had served on a helicopter crew in service, and that his 
left ear was closer to the jet engine.  Mr. Marmor stated, 
"Please note that the 'notch' at 4000 Hz. in the left ear is 
typical of a noise induced loss."  No opinion was offered as 
to the etiological relationship between the current left ear 
impairment and noise exposure in service.

In March 2003, the veteran underwent a VA audiology 
examination.  During the examination, the veteran reported 
"a positive high noise history in the service from jet 
aircraft."  He also reported having done some recreational 
shooting after service; though not in the five years prior to 
the examination.  Following an examination of the veteran, to 
include audiometric testing, and a review of the claims file, 
the examiner opined, in pertinent part:

Today's test results show an asymmetric high 
frequency sensorineural notching on the left 
ear appearing cochlear in nature and noise 
induced from history and configuration. . .  
Hearing loss due to acoustic trauma occurs 
at the time of the incident and is not 
delayed in onset, therefore with all 
audiological exams in the service from 1973 
through 1977 within normal limits hearing 
loss noted today would [have] occurred after 
[the] period of service.

Subsequently, in March 2005, the veteran's claims file was 
sent to a VA ear, nose, and throat physician for a second 
opinion.  After reviewing the file, that physician opined, in 
pertinent part:

Given the patient's history of normal 
audiograms during and after his immediate 
service in the military, it [the asymmetric 
high frequency sensorineural hearing loss on 
the left side] is not caused by or the 
result of the veteran's service in the 
military.  The asymmetric nature of his 
hearing loss is more consistent with his 
recreational shooting history.

Based on a review of the foregoing evidence, and the 
applicable laws and regulations, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
for service connection for left ear hearing loss.  Although 
the veteran asserts that his left ear difficulties can be 
attributed to acoustic trauma in service, the record does not 
establish that he has the medical training necessary to offer 
competent opinions on matters of medical etiology.  See, 
e.g., Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992) 
(a lay person is not competent to offer opinions that require 
medical knowledge).  As noted above, his hearing loss is not 
shown to have been diagnosed or objectively manifested during 
service or for many years thereafter.  The available evidence 
suggests that he had post-service exposure to noise, in the 
form of recreational shooting, and the only evidence that 
directly addresses the matter of the etiological relationship 
between the current left ear impairment and service consists 
of the March 2003 and March 2005 VA opinions, referenced 
above, which indicate that no such relationship exists.  
Under the circumstances-given the lack of objective evidence 
of hearing loss until many years after service, the evidence 
of post-service noise exposure, and the uncontradicted VA 
medical opinions-the Board must conclude that the greater 
weight of the evidence is against the claim.  Service 
connection for left ear hearing loss is therefore denied.




ORDER

The appeal is denied.



____________________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


